Citation Nr: 0300988	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  96-44 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the United States of 
America


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active military service from September 
1967 to August 1970.

This case comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, denied 
service connection for PTSD.

In February 1998, the Board remanded the case to the RO 
for further development.  The case now is before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed 
to substantiate his claim and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of his claim.

2.  There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a 
current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed 
into law the VCAA.  The VCAA became effective on November 
9, 2000.  This law not only did away with the concept of a 
well-grounded claim, but also imposed additional duties 
and obligations on the VA in developing claims.  The new 
law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change is applicable to all 
claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).

The case was remanded to the RO for additional development 
and adjudication of the issue of service connection for 
PTSD consistent with the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997).  Specifically, the RO was to arrange 
for a field investigation to develop specific information 
on stressor incidents, to advise the appellant to furnish 
more specific stressor information to substantiate his 
service-connection claim for PTSD, to attempt to verify 
the veteran's stressors through the NARA and the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), to schedule the veteran for another 
psychiatric examination, and to afford the appellant an 
opportunity to present additional evidence or argument in 
support of his claim.  The RO was to ask the appellant to 
supply healthcare provider information to include any 
authorization needed to obtain additional treatment 
records.  After development was completed, the RO was to 
readjudicate the veteran's claim for entitlement to 
service connection for PTSD in light of Cohen.  If the 
decision remained unfavorable, the RO was to issue a 
supplement statement of the case (SSOC).  In compliance 
with the Board's February 1998 remand, in a letter dated 
March 18, 1998, the RO asked the veteran to furnish the 
names and addresses of healthcare providers who had 
treated him for a psychiatric disorder and to sign 
authorizations for release of such information and to 
provide more detailed stressor information.  In a March 
1998 response, the veteran provided additional stressor 
information to include the name of a soldier who was 
killed.  A field examination report was completed in 
November 1998.  In January 1999, the RO sent a letter to 
the USASCRUR to request assistance in documenting 
stressors and a reply was received the same month.  At a 
February 2000 VA PTSD examination, the veteran was 
diagnosed with PTSD.  In July 2002, the RO issued an SSOC.
 
Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's February 1998 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A 
(West Supp. 2002).  In this connection, the Board finds 
that service personnel and medical records, VA field 
investigation and examination reports, VA treatment 
records, and ESG and USASCRUR responses, which evaluate 
the status of the veteran's health and tend to corroborate 
alleged in-service stressors, are adequate for determining 
whether service connection for PTSD is warranted, 
particularly in light of the appellant's failure to 
provide additional healthcare provider information in 
response to the RO's March 1998 and April 2002 letters.  

The Board also finds that the requirements regarding 
notice, which must be provided to the appellant under the 
VCAA have been satisfied by various informational letters, 
a February 1996 statement of the case, SSOCs issued in 
June 1996 and July 2002, and the Board's remand, as VA 
advised the appellant of what must be demonstrated to 
establish service connection and the provisions of the 
VCAA.  In particular, in an April 2002 letter, the RO 
informed the appellant of the provisions of the VCAA and 
the information that the appellant needed to provide in 
support of his claim.  Specifically, the RO advised the 
appellant that he needed to provide medical evidence 
showing that a chronic psychiatric disorder was related to 
service and that VA would obtain all identifiable medical 
records providing that the appellant signed releases, as 
needed.  In the absence of information on treatment 
providers and signed releases, the appellant was informed 
that it was his responsibility to furnish such evidence.  
But the appellant did not provide such information in 
response to the RO's February 2002 letter.

In light of the foregoing, the Board finds no prejudice to 
the appellant in this case by proceeding with the 
adjudication of the question of service connection for 
PTSD as VA has complied to the extent possible with the 
notice and duty to assist provisions of the VCAA.  
Moreover, in light of the Board's decision granting 
service connection for PTSD, the Board finds that there 
has been no prejudice to the appellant in this case that 
would warrant further notice or development, his 
procedural rights have not been abridged, and the Board 
will proceed with appellate review.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R.
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  The first amendments 
became effective March 7, 1997.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,808 (June 18, 1999).  The second amendments became 
effective March 7, 2002.  See Post-Traumatic Stress 
Disorder Claims Based on Personal Assault, 67 Fed. Reg. 
10,330, 10,332 (Mar. 7, 2002) (codified as amended at 38 
C.F.R. § 3.304(f) (2002)).  The Board finds that the pre- 
and post-1997 criteria for evaluating PTSD claims are 
substantially the same, as both versions of the 
regulations require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1996), (2002).  The 1999 amendments 
that were retroactively effective to 1997 primarily 
codified the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Cohen, and brought 
38 C.F.R. § 3.304(f) in line with the governing statute, 
38 U.S.C.A. § 1154(b) (West 1991), which relaxed certain 
evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The 2002 amendments pertain to 
PTSD claims resulting from personal assault.  Since the 
appellant's claim is not based on a personal assault and 
he was not in combat, the 1997 and 2002 revisions have not 
changed the applicable criteria in a way which could alter 
the outcome of the appellant's claim.  The current version 
is more favorable to the appellant and will be considered 
in adjudicating his claim.  Therefore, the appellant would 
not be prejudiced by the Board proceeding to the merits of 
his claim.  See Bernard, 4 Vet. App. at 393-94; see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

I. Factual Background

Service personnel records reveal that the veteran was 
assigned to USARPAC in the Republic of Vietnam from March 
10, 1968 to March 6, 1969 and indicate that he 
participated in the TET Counter Offensive; the Vietnam 
Counter offensive, phase IV; the Vietnam Counter 
Offensive, phase Veteran, and the Ninth Campaign.  The 
veteran received the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal and Bronze 
Star Medal.  Service medical records contain no references 
to any psychiatric problems or to exposure to stressors 
which could trigger PTSD.  The veteran's April 1970 
separation examination report revealed normal psychiatric 
findings.

An October 1970 VA examination report shows that the 
veteran complained of occasional indigestion associated 
with tension or nervousness, which did not appear to be a 
major problem.  VA treatment notes from February 1989 
through November 1995 reveal treatment for various 
psychiatric complaints.  In March 1994, the veteran was 
reported to have a lot of tension and was diagnosed with 
an anxiety state.  He was reportedly unable to work since 
February 1994, due to severe anxiety.  The anxiety 
problems continued to disable him from work throughout 
April to June 1994, and he was terminated from employment 
in July 1994.  VA clinic notes first indicated psychiatric 
treatment for drug abuse in August 1994.  

A VA hospital report for the period from August to 
September 1994 reveals psychiatric findings, which 
included anxiety and depression symptomatology triggered 
by the veteran's work difficulties, as well as nightmares 
and flashbacks related to combat experiences.  The 
diagnoses included cocaine dependence and PTSD 
symptomatology.  In December 1994, he was again diagnosed 
with PTSD, subsyndromal, and alcohol and drug abuse by 
history.

A February 1995 VA examination report reflects a military 
history from the veteran of "frequent combat" wherein he 
was "shot at all the time."  Several traumatic experiences 
included seeing a man violently killed by a mortar and an 
incident wherein he shot and killed an innocent civilian.  
He described experiencing panic anytime something reminded 
him of war.  Between 1970 and 1995, the veteran reported 
having had multiple jobs.  He worked for the postal 
service for twenty-four years, but had multiple problems 
during that time with multiple supervisors.   The 
examination report revealed the veteran to be extremely 
anxious throughout the interview.  He was observed to 
carry a Bible, which he stated that he read whenever he 
hears the voice of the woman he killed in Vietnam.  His 
predominant mood was one of depression. He admitted to 
auditory hallucinations, and denied all other forms of 
hallucinations. He had difficulty falling asleep, 
diminished interest in life, and difficulty coping with 
life stressors.  He could not forget the face of the woman 
he killed, and some paranoia was present with restricted 
effect.  The impression, based on clinical history was 
symptomatology of PTSD, and a history of drug and alcohol 
abuse, said to be in remission.  The examiner indicated 
that a major psychiatric, specifically a thought disorder 
could not be ruled out, but could not be corroborated 
during this interview.

In a response to a request for stressor information, in 
November 1994, the veteran alleged exposure to stressors, 
including an episode wherein he was trapped for eight 
hours alone in a bunker during a mortar attack on the 
perimeter of a firebase; a friend getting killed by 
"incoming" during an outside movie; exposure to repeated 
"incoming" attacks at the Bien Hoa Air Base; and an eye 
witness to a brawl wherein a person was murdered.  He 
denied being wounded or being a prisoner of war.  He 
indicated that the friend who was killed was a finance 
clerk.

Reports from the USASCRUR (formerly the United States Army 
& Joint Services Environmental Support Group (ESG)) 
include copies of unit histories for 1968 and 1969 from 
the 2nd battalion, 40th artillery which revealed the 
unit's locations, missions, operations and significant 
activity, including combat actions and unit casualties for 
the periods reported.  Also submitted were copies of Daily 
Staff Journals (DJ's) submitted by Headquarters (HQ), Long 
Binh Post for the period between March 1968 and December 
1968.  The DJ's documented numerous rocket attacks, mortar 
attacks and enemy infiltrations that occurred at Long 
Binh, the documented base camp of the veteran's unit and 
in Bien Hoa, the location mentioned by the veteran.  There 
was no documentation to confirm the veteran's allegations 
of having been trapped in a bunker during attack.  Also 
submitted were casualty files and morning reports for the 
veteran's assigned unit, which list several individuals 
killed in action, but none who fit the MOS of finance 
clerk.  There was also no documentation of the murder 
alleged to have been witnessed by the veteran.  The 
USASCRUR indicated that more specific information was 
needed to confirm the casualty of the friend.

In a statement completed by the veteran at a November 1998 
VA field examination, he indicated that the person who had 
died was a friendly face and not personally known by the 
veteran and that he believed that his name may have been 
Specialist 4th Class (SP4) Miller but that after thirty 
years he was not sure.  With regard to the incident of 
killing a civilian woman, the veteran stated that he was 
goofing off and taking target practice and decided to 
shoot at the civilian workers.  He was not sure if he hit 
anyone as the civilians ran away.  

In a January 1999 response, the USASCRUR revealed that an 
U. S. Army casualty report verified that a SP4 Miller was 
killed in hostile action on March 5, 1969.

At a February 2000 VA PTSD examination, the veteran 
reported occasional intrusive memories of war events.  He 
stated that he avoided crowds and loud noises, because 
such things caused him to become very physically 
distressed, describing some sweating and nervous feelings.  
The veteran reported isolating himself in his home or 
yard, where he feels safe.  He described nightmares of 
military events about once every three months.  The 
veteran indicated that he slept all right but reported 
taking frequent naps throughout the day and some 
irritability.  He enjoys doing yard work and watching 
television.  The veteran claimed that he uses cocaine with 
his last use two to three days ago.  He no longer drank 
alcohol but his last use of marijuana was two to three 
months ago.  The veteran reported seeing a psychiatrist in 
Jacksonville and that he had been told he had symptoms of 
PTSD.  Although he had been on Prozac and Zoloft, they had 
not been helpful for his symptomatology.  The veteran 
reported having been in drug rehab on three occasions, the 
last in 1993 at the Gainesville VA Medical Center (VAMC).  
The veteran had been married twice, but was divorced 
secondary to his hostility and irritability.  He had had 
numerous jobs, the last with the postal service until 
1995, when he was let go secondary to hostility.  On 
examination, the veteran was cooperative with good eye 
contact.  His speech was within normal limits and his 
thoughts were well organized and goal directed with no 
flight of ideas, no looseness of associations, and no 
psychosis.  Cognitively, he was alert and oriented times 
three.  The veteran's insight and judgment were good.  His 
mood was described as okay; his affect was euthymic.  The 
diagnoses were PTSD, cocaine abuse, and history of alcohol 
dependence.  The Global Assessment of Functioning (GAF) 
score was 55. 

II.  Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to stressors 
during his wartime service in Vietnam and claims that he 
has acquired PTSD as a result of such exposure.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 1991); 38 
C.F.R. § 3.1(k) (2001); see also 38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  That a condition 
or injury occurred in service alone is not enough; there 
must be a current disability resulting from that condition 
or injury.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as a 
psychosis will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in 
a claim for service connection there must be medical 
evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the current disability established 
by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service 
incurrence.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of 
a claimed in-service stressor), credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2002); 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen, 10 Vet. App. at 138 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service 
connection for PTSD under the former regulation, the 
veteran must submit "...medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304 (1996).  Under the revised 
regulation, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).

In this case, the record clearly establishes the first two 
elements of the 38 C.F.R. 
§ 3.304(f) analysis: a current diagnosis of PTSD and an 
opinion linking such diagnosis to the veteran's reported 
in-service stressors.  In December 1994, VA records show 
that the veteran was first diagnosed with PTSD, 
subsyndromal, and attended PTSD group therapy sessions.  
The veteran's PTSD diagnosis was reaffirmed in a February 
2000 VA PTSD examination at the Gainesville VAMC.  
Importantly, at a February 1995 VA examination (where the 
veteran was found to have PTSD symptomatology) and a 
November 1998 field examination, the examiners elicited 
underlying stressors related to mortar/rocket attacks and 
the veteran observing the death of a fellow soldier due to 
such attacks.  There is no medical evidence of record that 
conflicts with these findings.

The remaining element, credible supporting evidence that 
the veteran's reported in-service stressors actually 
occurred, is required for service connection.  See Cohen, 
10 Vet. App. at 142.  The evidence necessary to establish 
the occurrence of a stressor during service to support a 
claim for PTSD will vary depending on whether the veteran 
was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
establishes that the veteran was engaged in combat with 
the enemy or was a prisoner of war (POW), and the claimed 
stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent 
with the circumstances, conditions, or hardships of the 
veteran's service), the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.

Where, however, VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), 
(f) (2002); Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  Such corroborating evidence cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau, 9 
Vet. App. at 396.

With regard to the question of whether the appellant 
served in combat with the enemy, the Board has considered 
his military personnel and medical records and the 
veteran's own statements.  The veteran's service personnel 
records reflect that his military occupation (MOS) was 
supply sergeant and show that he participated in the TET 
Counter Offensive; the Vietnam Counter offensive, phase 
IV; the Vietnam Counter Offensive, phase V and the Ninth 
Campaign.  The veteran received the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign 
Medal and Bronze Star Medal.  He received no combat 
citations and was not a POW.  His service medical records 
reveal no combat wounds.  Thus, the evidence of record 
does not establish that the appellant was engaged in 
combat in connection with his MOS.  The preponderance of 
the evidence is against the determination of combat 
status. Therefore, the veteran's statements alone do not 
constitute conclusive evidence of the occurrence of in-
service stressor.  See Cohen, 10 Vet. App. at 145.  The 
Board therefore finds that, based on all the evidence, the 
appellant did not engage in combat during his tour in 
Vietnam.

Although the record does not establish the veteran's 
combat status, the Board observes partial, independent 
corroboration of the veteran's alleged non-combat 
stressors.  First, as it concerns the veteran's 
credibility, the Board notes the allegation that the 
veteran stated that he generally had been exposed to 
indirect fire or mortars while in Vietnam and had 
witnessed a soldier injured by a mortar/rocket attack.  
Information received from ESG shows that copies of DJ's 
submitted by HQ, Long Binh Post for the period between 
March 1968 and December 1968 document numerous rocket 
attacks, mortar attacks and enemy infiltrations which 
occurred at Long Binh, the documented base camp of the 
veteran's unit and in Bien Hoa, the location mentioned by 
the veteran.  There was no documentation to confirm the 
veteran's allegations of having been trapped in a bunker 
during an attack or as having killed a civilian.  The 
Board observes that the corroborative nature of the 
evidence goes toward the veteran's credibility.

Second, the veteran alleged that a SP4 Miller from his 
unit was killed.  In a January 1999 response, the USASCRUR 
revealed that an U. S. Army casualty report verified that 
a SP4 Miller was killed in hostile action on March 5, 
1969.  Moreover, the ESG information had verified several 
unit casualties as a result of mortar/rocket attacks.

The evidence of the aforementioned non-combat stressors is 
not clearly convincing; however, the Board observes that 
the veteran is entitled to the benefit-of-the-doubt on the 
issue of stressor corroboration.  At minimum, the evidence 
discussed above suggests a possibility that the veteran 
was assigned to a unit targeted by mortar/rocket attacks.  
The Court determined that corroboration of every detail is 
not required.  Pentecost v. Principi, 16 Vet. App. 124 
(2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The ESG/USASCRUR reports do not specifically state that 
the veteran was present during the mortar/rocket attacks, 
but the records indicate plausibility.  Pentecost, 16 Vet. 
App. at 128.  On that issue, the Board finds the evidence 
in relative equipoise, and resolves reasonable doubt in 
favor the veteran.  38 U.S.C.A. § 5107(b) (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  As the aforementioned 
corroborated non-combat stressors form, in part, the basis 
of the veteran's current PTSD diagnosis, the Board 
concludes that the veteran suffers PTSD incurred in 
service.



ORDER

Service connection for PTSD is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

